Order entered on September 6, 1960, denying defendants-appellants’ motion to dismiss the complaint pursuant to section 180 of the Civil Practice Act, unanimously reversed, on the law, with $20 costs and disbursements to appellants, and the motion granted, with $10 costs unless service is effected on defendant Bozo within 60 days from the entry of the order herein. The complaint alleges that plaintiff’s coventurer is an indispensable party and therefore plaintiff is precluded from urging otherwise at this time. Concur — Valente, J. P., McNally, Stevens, Eager and Steuer, JJ.